DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 was filed after the mailing date of the Notice of Allowance on 4/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “based on receiving a request of a service from an application executed in a user terminal apparatus being received through the communication interface, determine data corresponding to the request and an electronic apparatus corresponding to the data among the plurality of electronic apparatuses, determine a time cycle for receiving the data from the electronic apparatus based on at least one of a type of the service or a type of data required for performing the service, control the communication interface to transmit a request for transmitting the data according to the time cycle to the electronic apparatus, and based on receiving the data from the electronic apparatus at an interval of the time cycle through the communication interface, in response to the request for transmission, provide the service based on the received data”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner has considered the references disclosed in the IDS dated 5/25/2022, but none of the references teach the limitations as claimed.  Pang teaches determining, based on the characteristic information of service data, scheduling information for transmitting said service data, but Pang does not teach where the characteristic information is “a type of the service or a type of data required for performing the service” as claimed.  Tatsumi teaches identifying terminal type information for service identification information on a first terminal, which is not the same as “a type of the service or a type of data required for performing the service” as claimed.  The various Fricke references teach a server updating schedules if the server determines that a difference exists between an actual data transfer size and an estimated future data transfer size, but data transfer sizes are not “a type of the service or a type of data required for performing the service” as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441